 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9     U.S. EQUAL EMPLOYMENT                              Case No. 1:18-cv-00744-NONE-SKO
       OPPORTUNITY COMMISSION,
10                                                        THIRD ORDER EXTENDING STAY BY
                          Plaintiff,                      30 DAYS AND EXTENDING
11                                                        SCHEDULING ORDER DEADLINES
               v.
12
                                                          (Doc. 78)
13     KS AVIATION, INC. d/b/a SIERRA
       ACADEMY OF AERONAUTICS and XING
14
       KONG AVIATION SERVICE, LLC,
15                        Defendants.
16     _____________________________________/

17
                                                   ORDER
18
            On January 28, 2020, at the parties’ request, the Court continued to stay this case and
19
     extended the scheduling order dates to allow the parties to continue to work toward settlement. (See
20
     Docs. 71, 72.) The Court directed the parties to file either a notice of settlement or a status report
21
     on the status of settlement negotiations by no later than February 26, 2020. (Doc. 72 at 2.)
22
            On February 25, 2020, the parties filed a status report requesting that the Court extend the
23
     stay by 30 days and modify the case schedule. (Doc. 78.) The parties represent that defense counsel
24
     is experiencing difficulties communicating with Defendants because Defendants are occupied by
25
     issues with Coronavirus affecting their students. (Id. at 1–2.) Nonetheless, the parties believe that
26
     within the next 30 days “they will be able to completely resolve the action or at least narrow the
27
     issues such that a settlement conference before the magistrate judge would be fruitful.” (Id. at 2.)
28
 1 The Court finds good cause to extend the stay and modify the case schedule.

 2            Based on the foregoing and for good cause shown, the Court GRANTS the parties’ request.1
 3 IT IS HEREBY ORDERED that:

 4            1.       The stay is EXTENDED until March 27, 2020. By no later than March 27, 2020,
 5 the parties SHALL file either (1) a notice of settlement or (2) an updated joint status report on the

 6 status of settlement negotiations and the status of the case.

 7            2.       The scheduling order dates are MODIFIED2 as follows:
 8                     a.       The expert discovery deadline is extended to April 10, 2020.
 9                     b.       The non-dispositive motions filing deadline is extended to April 17, 2020.
10                     c.       The non-dispositive motions hearing deadline is extended to May 20, 2020.
11                     d.       The dispositive motions filing deadline is extended to May 26, 2020.
12                     e.       The dispositive motions hearing deadline is extended to July 7, 2020.
13                     f.       The pretrial conference is continued to September 14, 2020.
14                     g.       The trial date is continued to November 10, 2020.
15

16

17 IT IS SO ORDERED.

18
     Dated:        February 27, 2020                                           /s/   Sheila K. Oberto                     .
19                                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27   1
      The Court will adjust certain of the parties’ proposed dates to conform to the Court’s scheduling preferences.
     2
      The Court will re-set the settlement conference, if appropriate, upon receipt of the parties’ updated joint status report
28   on the status of settlement negotiations. The parties shall set forth proposed dates for the settlement conference in their
     updated joint status report if they intend to request that a settlement conference be set.

                                                                 2
